Exhibit 10.2

Global Blood Therapeutics, Inc.

Amended and Restated Severance and Change in Control Policy

Adopted on July 23, 2015

(amended and restated on January 6, 2016, July 5, 2017, July 26, 2017,

December 13, 2017, March 13, 2018, July 23, 2019, October 16, 2019, January 7,
2020 and

May 26, 2020)

Benefits in Connection with a Sale Event.

In connection with a Sale Event (as defined in the Global Blood Therapeutics,
Inc. 2015 Stock Option and Incentive Plan (as may be amended or restated, the
“2015 Plan”)), employees of Global Blood Therapeutics, Inc. and its subsidiaries
and affiliates (collectively, the “Company”) will be entitled to receive the
following benefits in the event of a termination of their employment or other
service relationship with the Company (or its successor or acquirer) without
Cause (as defined below) or for Good Reason (as defined below) within one
(1) year after the closing of the Sale Event (the “Change in Control Period”),
subject to each such employee’s execution and non-revocation of a severance
agreement within sixty (60) days following the date of such termination,
including a general release of claims acceptable to the Company or its successor
or acquirer:

 

  •  

Full acceleration of vesting of all outstanding equity-based awards, including
stock options and restricted stock units, under the 2015 Plan, the Company’s
2017 Inducement Equity Plan, and such additional equity incentive plans,
arrangements and agreements (as each may be further amended or restated)
covering employees of the Company as the Company’s Board of Directors may adopt
and approve from time to time (collectively, “Awards”), and for the sake of
clarity, for any Awards accelerated in such manner that contain conditions and
restrictions relating to the attainment of performance goals, such performance
goals will be deemed achieved at one hundred percent (100%) of target levels;
and

 

  •  

Payment of (a) severance in a lump sum in the amounts set forth below,
(b) target incentive bonus payouts in the amounts set forth below, equal to
(i) a percentage, as set forth below, of the employee’s incentive bonus target
for the year in which the closing of the Sale Event occurred plus (ii) a
prorated incentive bonus payout for the portion of the year in which the closing
of the Sale Event occurred, prorated based on employee’s incentive bonus target
and the date of termination of their employment or other service relationship
with the Company and (c) if the employee was participating in the Company’s
group health plan immediately prior to the date of termination of his or her
employment and elects COBRA health continuation, payment of a monthly cash
payment for the period set forth below or the employee’s COBRA health
continuation period, whichever ends earlier, in an amount equal to the monthly
employer contribution that the Company would have made to provide health
insurance to the employee if the employee had remained employed by the Company,
including, if applicable, the monthly employer contribution to a health savings
account:

 

1



--------------------------------------------------------------------------------

Position

 

Severance (Amount of Base Salary)

 

Incentive Bonus

 

Benefits Continuation

Chief Executive Officer   18 months   150% bonus target
and prorated payout   18 months Senior Management Team
(“SMT”) members   12 months   100% bonus target
and prorated payout   12 months Senior Vice Presidents and
Vice Presidents (other than
SMT members)   9 months   100% bonus target
and prorated payout   9 months All Other Employees   6 months   100% bonus
target
and prorated payout   6 months

Benefits Not in Connection with a Sale Event.

Certain designated employees of the Company who execute a participation letter
in substantially the form attached hereto as Exhibit A will be entitled to
receive the following benefits in the event of a termination of their employment
or other service relationship with the Company (or its successor or acquirer)
without Cause or for Good Reason outside of the Change in Control Period,
subject to each such employee’s execution and non-revocation of a severance
agreement within sixty (60) days following the date of such termination,
including a general release of claims acceptable to the Company or its successor
or acquirer:

 

  •  

Payment of (a) severance in a lump sum in the amounts set forth below,
(b) target incentive bonus payouts in the amounts set forth below, equal to
(i) a percentage, as set forth below, of the employee’s incentive bonus target
for the year in which such termination of employment or other service
relationship occurred plus (ii) a prorated incentive bonus payout for the
portion of the year in which such termination of employment or other service
relationship occurred, prorated based on employee’s incentive bonus target and
the date of termination of their employment or other service relationship with
the Company and (c) if the employee was participating in the Company’s group
health plan immediately prior to the date of termination of his or her
employment and elects COBRA health continuation, payment of a monthly cash
payment for the period set forth below or the employee’s COBRA health
continuation period, whichever ends earlier, in an amount equal to the monthly
employer contribution that the Company would have made to provide health
insurance to the employee if the employee had remained employed by the Company,
including, if applicable, the monthly employer contribution to a health savings
account:

 

Position

 

Severance (Amount of Base Salary)

 

Incentive Bonus

 

Benefits Continuation

Chief Executive Officer   12 months   100% bonus target
and prorated payout   12 months SMT members   12 months   N/A   12 months

 

2



--------------------------------------------------------------------------------

General Provisions.

For purposes of this Amended and Restated Severance and Change in Control Policy
(this “Policy”), SMT members shall include (i) each individual who is then
employed by the Company as an executive officer and (ii) such other employees of
the Company as may be designated by the Compensation Committee of the Board as
SMT members for purposes of this Policy from time to time, which individuals
specified in clauses (i) and (ii) shall each continue to be considered SMT
members for purposes of general severance and change in control severance
benefits so long as they are employed with the Company as SMT members; provided
that (a) if any such individual is employed by the Company in any other capacity
(other than serving as a SMT member), such individual will be eligible for
benefits under this Policy in accordance with their then-applicable level of
service as provided above; (b) any individual employed as the Company’s Chief
Executive Officer shall be eligible for the general severance and change in
control severance benefits applicable to the Chief Executive Officer only so
long as such individual is employed with the Company as the Chief Executive
Officer (and if at any time such individual remains employed by the Company but
is not serving as the Chief Executive Officer, e.g., serving as a non-CEO SMT
member, such individual will be eligible for benefits under this Policy in
accordance with his or her then-applicable level of service as provided above)
and (c) any SMT member shall cease to be considered an SMT member for purposes
of this Policy upon the termination of such individual’s employment with the
Company (except to the extent such termination triggers such individual’s
entitlement to general severance or change in control severance benefits in
accordance with this Policy).

The amounts payable pursuant to this Policy shall be paid or commence to be paid
within 60 days following the date of termination of employment, provided that if
the 60-day period begins in one calendar year and ends in a second calendar
year, such payments shall be paid or commence to be paid in the second calendar
year by the last day of such 60-day period.

Upon the consummation of a Sale Event, to the extent Section 280G of the
Internal Revenue Code is applicable to an employee, such employee shall be
entitled to receive either: (a) payment of the full amounts set forth above to
which the employee is entitled or (b) payment of such lesser amount that does
not trigger excise taxes under Section 280G, whichever results in the employee
receiving a higher amount after taking into account all federal, state, and
local income, excise and employment taxes.

For purposes of this Policy, “Cause” shall mean (i) the employee’s dishonest
statements or acts with respect to the Company, or any current or prospective
customers, suppliers, vendors or other third parties with which such entity does
business, including without limitation, the employee engaging in
misappropriation of funds or financial accounting improprieties; (ii) the
employee’s commission of (A) a felony or (B) any misdemeanor involving moral
turpitude, deceit, dishonesty or fraud; (iii) the employee’s continued
non-performance of his or her duties to the Company which has continued for
thirty (30) or more days following written notice of such non-performance by the
Company; (iv) the employee’s material violation of the Company’s Code of
Business Conduct and Ethics or of any of the Company’s other written employment,
compliance or other policies as in effect from time to time; (v) the employee’s
material violation of any provision of any agreement(s) between the employee and
the Company relating to noncompetition, nonsolicitation, confidentiality,
nondisclosure and/or assignment of inventions; or (vi) the employee’s failure to
cooperate with a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, after being instructed by the Company
to cooperate, or the willful destruction or failure to preserve documents or
other materials known to be relevant to such investigation or the inducement of
others to fail to cooperate or to produce documents or other materials in
connection with such investigation.

 

3



--------------------------------------------------------------------------------

For purposes of this Policy, “Good Reason” shall mean that the employee followed
the “Good Reason Process” following the occurrence of (a) a material diminution
in the employee’s job responsibilities (provided that a change in the employee’s
job title or reporting relationship shall not be deemed a material diminution in
the employee’s job responsibilities), (b) a material diminution in the
employee’s base salary or (c) the relocation of the employee’s principal place
of business to a location that is more than twenty-five (25) miles from the
employee’s then-current location of employment. “Good Reason Process” shall mean
that (i) the employee reasonably determines in good faith that a “Good Reason”
condition has occurred; (ii) the employee notifies the Company (or its
successor) in writing of the first occurrence of the Good Reason condition
within 60 days of the first occurrence of such condition; (iii) the employee
cooperates in good faith with the Company’s (or its successor’s) efforts, for a
period not less than 30 days following such notice (the “Cure Period”), to
remedy the condition; (iv) notwithstanding such efforts, the Good Reason
condition continues to exist; and (v) the employee terminates his employment
within 60 days after the end of the Cure Period. If the Company or its successor
cures the Good Reason condition during the Cure Period, Good Reason shall be
deemed not to have occurred.

This Policy shall be administered by the Company, and the Company shall have the
power and authority to interpret the terms and provisions of this Policy, to
make all determinations it deems advisable for the administration of this
Policy, to decide all disputes arising in connection with this Policy and to
otherwise supervise administration of this Policy. The Company retains the right
to amend, revise, change or end this Policy at any point in the future; provided
that this Policy may not be amended or terminated during the period commencing
on the date that it enters into a definitive agreement that if consummated,
would result in a Sale Event and ending on the earlier of (i) one (1) year after
a Sale Event and (ii) the termination of the definitive agreement without the
consummation of a Sale Event. This Policy does not change the “at-will”
employment status of any employee.

In the event an employee of the Company is party to an agreement or other
arrangement with the Company that provides greater benefits than set forth in
this Policy, such employee shall be entitled to receive the payments or benefits
under such other agreement or arrangement and shall not be eligible to receive
any payments or benefits under this Policy, provided that the definition of
Cause set forth herein shall continue to apply to the eligibility to receive
such other benefits.

The payments under this Policy are intended either to be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
under the short-term deferral, separation pay, or other applicable exception, or
to otherwise comply with Section 409A. This Policy shall be administered in a
manner consistent with such intent. For purposes of Section 409A, all payments
under this Policy shall be considered separate payments. To the extent that any
payment or benefit described in this Policy constitutes “non-qualified deferred
compensation” under Section 409A, and to the extent that such payment or benefit
is payable upon an employee’s termination of employment, then such payments or
benefits shall be payable only upon such employee’s “separation from service”
(determined in accordance with the presumptions set forth in Treasury Regulation
Section 1.409A 1(h)). Notwithstanding any

 

4



--------------------------------------------------------------------------------

provision to the contrary, to the extent an employee is considered a specified
employee under Section 409A and would be entitled during the six-month period
beginning on such employee’s separation from service to a payment that is not
otherwise excluded under Section 409A, such payment will not be made until the
earlier of (i) the date six months and one day after the employee’s separation
from service or (ii) the employee’s death. This Policy may be amended as may be
necessary to fully comply with Section 409A and all related rules and
regulations in order to preserve the payments and benefits provided hereunder.
The Company makes no representation or warranty and shall have no liability to
any employee or any other person if any provisions of this Policy are determined
to constitute deferred compensation subject to Section 409A but do not satisfy
an exemption from, or the conditions of, such Section.

 

5



--------------------------------------------------------------------------------

EXHIBIT A

PARTICIPATION LETTER

[DATE]

[PARTICIPANT NAME]

[ADDRESS]

Dear [PARTICIPANT]:

The Board of Directors of Global Blood Therapeutics, Inc. (the “Company”) has
designated you as eligible for benefits not in connection with a Sale Event (the
“Non-Sale Benefits”) as set forth in the Company’s Amended and Restated
Severance and Change in Control Policy as may be amended from time to time (the
“Policy”). As set forth in the Policy, there are certain eligibility
requirements for such Non-Sale Benefits including, but not limited to, your
execution of a participation letter as set forth herein.

You agree that to the extent any benefits to which you may be eligible under the
Policy are contingent on the termination of your employment or other service
relationship by the Company (or a successor or acquirer) without “cause,” such
term shall mean Cause as defined in the Policy. For the avoidance of doubt, the
Cause definition in the Policy supersedes any other definition of such term
which may apply to you.

This letter and the Policy constitute the entire agreement between you and the
Company with respect to the subject matter hereof and supersede in all respects
any and all prior agreements (oral or written) between you and the Company
concerning such subject matter. In the event of a conflict between the terms of
this letter and the terms of the Policy, the terms of the Policy shall apply.

Congratulations on being selected to be eligible for Non-Sale Benefits under the
Policy.

 

GLOBAL BLOOD THERAPEUTICS, INC. By:       Name:   Title:

 

AGREED TO AND ACCEPTED       [Participant Name]

 

1